

117 HR 4703 IH: Sultana Steamboat Disaster Commemorative Coin Act of 2021
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4703IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Crawford (for himself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins to honor and memorialize the tragedy of the Sultana Steamboat explosion of 1865, which is the greatest maritime disaster in United States history.1.Short titleThis Act may be cited as the Sultana Steamboat Disaster Commemorative Coin Act of 2021.2.FindingsThe Congress finds the following:(1)On April 27, 1865, the Sultana, a Mississippi River paddlewheel steamboat, exploded killing nearly 1,200 of the 2,137 passengers and crew on board. Based on the number of recorded casualties, this event is the worst maritime disaster in United States history.(2)The Sultana was launched on January 3, 1863, and was built for speed and capacity. Its four tubular, fire-tube boilers could generate twice as much steam per fuel load as conventional fuel boilers at that time. However, these advantages came with shortcomings in safety. In a tubular boiler system, the water levels had to always be maintained. Any slight dip in the water would cause sediment build up around the boilers or lead to hot spots on the boilers leading to metal fatigue. Both occurrences greatly increased the risk of explosion. Additionally, the Sultana was built with highly flammable lightweight wood that was covered with paint and varnish. The likelihood of any such explosion would be devastating.(3)Those aboard the boat were mostly paroled Union soldiers having been taken prisoners of war and sent to the notoriously overcrowded Confederate prisons of Cahaba in Alabama and Andersonville in Georgia. These men largely hailed from the States of Ohio, Tennessee, Indiana, Michigan, Kentucky, and West Virginia. The POWs that survived these prisons at the end of the Civil War in April 1865 were marched to Vicksburg, Mississippi, for their return north.(4)The Union army was paying the Sultana’s captain $5 for each enlisted man and $10 for each officer taken aboard. The Sultana originally was only built for a capacity of 376 people, and now found itself crowded with 2,137 people.(5)Bound for Cairo, Illinois, and forcing itself against the strong Mississippi River current, the Sultana was ten miles upriver from Memphis, Tennessee, at 2 a.m., when the strained boilers exploded. Many were killed instantly by the explosion; many others were killed by fire, falling timbers, shrapnel, searing steam from the boilers, and drowning.(6)The remains of the Sultana took about twenty minutes to burn to the waterline and resting in the mud on the Arkansas-side of the Mississippi River. It is believed to be buried today under twenty feet of soil beneath a soybean field near Marion, Arkansas, in Crittenden County.(7)Many of the dead were buried in Memphis cemeteries. Bodies of the deceased that could be identified were taken home where cemetery markers pay tribute.(8)The Sultana disaster was overshadowed in the press by other major events surrounding the end of the American Civil War, including the assassination of President Abraham Lincoln on April 15, 1865, and subsequently, the killing of President Lincoln’s assassin, John Wilkes Booth, on April 26, 1865, just one day before the Sultana disaster.(9)A small group in Marion, Arkansas, formed the Sultana Historical Preservation Society and opened a modest museum in 2015. The Society, a 501(c)(3) organization, is now planning a new Sultana Disaster Museum to be located in the center of the City of Marion, at the site of the original Marion Public School gymnasium, a Works Progress Administration era building opened in 1939.(A)On April 27, 2021, the 156th anniversary of the steamboat explosion, the Society announced an initial $7.5 million capital campaign to fund the new museum. The goal has since increased to $14 million to accommodate upgraded exhibit designs.(B)The future museum will commemorate and honor those who experienced the horrific disaster and preserve a piece of United States history.(C)The museum is projected to attract 50,000 visitors to Marion, Arkansas, annually, with tourists projected to contribute over $3.5 million in spending in the surrounding cities.(10)The commemorative coins will contribute to additional funding for the future Sultana disaster museum, while recognizing and remembering this historical tragedy and those who perished in the explosion.3.Coin specifications(a)DenominationsIn recognition and remembrance of the tragedy of the Sultana Steamboat explosion of 1865, which is the greatest maritime disaster in United States history, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 100,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)be struck on a planchet having a diameter of 0.850 inches; and(C)contain not less than 90 percent gold.(2)$1 silver coinsNot more than 500,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)be struck on a planchet having a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)be struck on a planchet having a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Designs of coins(a)Designs requirements(1)In generalThe designs of the coins minted under this section shall be emblematic of the historical significance of the Sultana disaster, with special recognition and remembrance to the lives lost, including the recently released Union soldiers returning home after having been prisoners of war during the American Civil War at Confederate prisons located at Andersonville and Cahaba.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the denomination of the coin;(B)an inscription of the year 2023; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe designs of the coins minted under this Act shall be—(1)selected by the Secretary after consultation with—(A)the Commission of Fine Arts; and(B)the Sultana Historical Preservation Society, Inc.; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period for issuanceThe Secretary may issue coins, to the public, minted under this Act only during the 1-year period beginning on January 1, 2023.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).(b)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.(c)Marketing and educational campaignThe Secretary shall develop and execute a marketing, promotion, and educational program to promote the collecting of the coins authorized under this Act.7.Surcharges(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:(1)A surcharge of $35 per coin for the $5 gold coin.(2)A surcharge of $10 per coin for the $1 silver coin.(3)A surcharge of $5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid to the Sultana Historical Preservation Society, Inc., for the purpose of establishing and maintaining a new Sultana disaster museum.(c)AuditsThe surcharge recipient under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.